UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted November 1, 2006*
                               Decided November 6, 2006

                                         Before

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 06-1923

FARD MOHAMMED,                                   Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Eastern District of
                                                 Wisconsin
      v.
                                                 No. 04-C-0919
RACINE UNIFIED SCHOOL
DISTRICT,                                        William E. Callahan, Jr.
     Defendant-Appellee.                         Magistrate Judge.

                                       ORDER

       Fard Mohammed filed an action under Title VII of the Civil Rights Act of
1964 against Racine Unified School District, his employer. Mohammed claimed
that the school district retaliated against him by suspending him for five days
without pay because he filed a complaint against it alleging discrimination on the
basis of his religion.1 The school district maintained that it suspended Mohammed

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
      1
           The district court closed that case in early 2004 without a judgment on the
                                                                           (continued...)
No. 06-1923                                                                   Page 2

because he violated school policies of which he had notice and with which he had
promised to comply. The district court granted summary judgment to the school
district. We affirm.

       In reviewing a motion for summary judgment, we construe all evidence in
favor of the nonmoving party, Mohammed. Sperandeo v. Lorillard Tobacco Co., 460
F.3d 866, 870 (7th Cir. 2006). Mohammed worked as a hall monitor for the school
district from 1997 to 2005, during which time he was the subject of numerous
disciplinary actions. In October 2003 three female students complained that
Mohammed made inappropriate comments, touched female students, and offered
students rides home. In response, the school district met with Mohammed and his
union to discuss the complaints and warned him against future conduct of that
kind.

       In February 2004 Mohammed filed a charge with the Equal Employment
Opportunity Commission claiming that the school district was discriminating
against him on the basis of religion. During that same month, the school district
received another complaint of verbal misconduct against Mohammed and again met
with and reprimanded him. Shortly thereafter, the school district received five
more complaints from female students, all stating that Mohammed was asking
them to meet him during non-school hours, offering them gifts, making
inappropriate comments, and otherwise making them feel uncomfortable. On
March 11, 2004, school district officials met yet again with Mohammed. This time
they issued him a written warning that the school “may not be used as a vehicle of
recruitment or meeting place for any outside group, activity, or interest you may
have.” The district also obtained his signature to a letter of understanding
indicating that he agreed to abide by the school district’s policy prohibiting any
offers of gifts to students.

       Despite the prohibition against offering gifts to students, in June 2004
Mohammed offered to have dinner with two female students after school hours.
After learning of this, the school district conducted a hearing with Mohammed,
during which it prohibited him from having any contact with the students outside of
the school day and off school premises. It then imposed a five-day unpaid
suspension and issued a Last Chance Agreement, warning him that future attempts
to contact students outside of school would be grounds for termination. Mohammed
admits that before his suspension, he had met with students during non-school
hours and offered them gifts. He did so, he said, to introduce them to his non-profit



      1
          (...continued)
merits.
No. 06-1923                                                                    Page 3

organization that honors high school graduates. Some of the students submitted
letters on behalf of Mohammed’s character.

       The magistrate judge, presiding with the consent of the parties, decided the
merits of Mohammed’s retaliation claim.2 He determined that Mohammed failed to
present sufficient evidence that the suspension and Last Chance Agreement were
retaliatory. On appeal, Mohammed maintains that the school district retaliated
against him for filing his first lawsuit by suspending him. He also contends that
the student complaints of harassment were baseless. Further, he argues that the
district discriminated against him because of his religion, a charge that extends
beyond the scope of his complaint, which alleged only retaliation and which we
therefore do not address.

       We review a district court’s grant of summary judgment de novo. Sperandeo,
460 F.3d at 870. A plaintiff bringing a retaliation claim has two methods of proof.
Sublett v. John Wiley & Sons, Inc., No. 05-1213, 2006 U.S. App. LEXIS 23286, at
*23 (7th Cir. Sept. 13, 2006). First, the plaintiff may present direct evidence of
retaliation. Id. This requires “evidence that establishes without resort to
inferences from circumstantial evidence” that the plaintiff filed a charge of
discrimination and as a result suffered an adverse employment action. Stone v.
City of Indianapolis Pub. Util. Div., 281 F.3d 640, 644 (7th Cir. 2002). Mohammed
does not claim to have such direct evidence. Second, the plaintiff may proceed
under the “indirect method.” This requires evidence: (1) of an adverse action,
including one that causes harm outside the workplace; (2) of satisfactory job
performance; and (3) that no similarly situated employee who did not complain of
discrimination was subjected to an adverse employment action. Burlington
Northern & Santa Fe Ry. v. White, 126 S. Ct. 2405, 2412-13 (2006); Sublett, 2006
U.S. App. LEXIS 23286, at *23. Failure to satisfy “any one element of the prima
facie case is fatal to an employee’s retaliation claim.” Sublett, 2006 U.S. App.
LEXIS 23286, at *23.

      In this case, Mohammed did not demonstrate satisfactory job performance. It
is undisputed that in March 2004 Mohammed signed a letter of understanding
informing him that offering gifts to students was contrary to district policy and that
he would adhere to the policy. The school district also issued him a letter of
warning stating that he may not use the school to recruit students to his
organization. Disregarding these prohibitions, in June 2004 Mohammed invited
two students to have dinner with him after school hours and become involved in his
organization. This undisputed evidence demonstrates that Mohammed violated the


      2
        The decision of the magistrate judge is appealable to this court. See 28
U.S.C. § 636(c)(3).
No. 06-1923                                                                     Page 4

school’s directive by recruiting students for his organization and offering them gifts
of dinner. Mohammed’s job performance therefore was not satisfactory.

       Mohammed has presented no information that there were any similarly
situated, non-complaining employees whom the school district treated more
favorably. Accordingly, he failed to establish the third part of his prima facie case
as well. Because Mohammed failed to make a sufficient showing on two essential
elements of his claim of a retaliatory suspension, summary judgment was
appropriate. See Fed. R. Civ. P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23
(U.S. 1986).

      We AFFIRM the judgment of the district court.